Citation Nr: 0935319	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-37 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for plantar fasciitis.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 
1988.  It also appears that the Veteran served in the Army 
Reserves beginning in 1988, upon his discharge from active 
service, and again with the Air Force Reserves beginning in 
January 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


The Veteran indicated on his December 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for July 2009 and the Veteran was provided 
notice of this hearing in May 2009.  However, the Veteran 
failed to report to the scheduled hearing and failed to 
explain his absence.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection for plantar 
fasciitis is warranted.  Specifically, he contends that he 
first developed plantar fasciitis at the beginning of his 
military career, approximately 1984, during physical fitness 
training exercises as a result of wearing combat boots.  The 
Veteran contends that his feet continued to bother him upon 
his discharge from active service in 1988 while completing 
the Reserve portion of his Army service.  Specifically, the 
Veteran indicated that his job changed to stevedore and he 
worked twelve-hour days on steel decks of trains and/or 
ships.  The required foot wear was steel toed boots.  In 
January 2002 the Veteran reportedly joined the Air Force 
Reserves and changed careers from stevedore to medical 
service technician.  The beginning of this change required 
extensive training and again working twelve hour shifts in 
hospital wards.  In July 2005, while on military duty the 
Veteran was reportedly working on a ladder and at the end of 
the work day experienced numbness in his lower left leg in 
addition to the pain in his foot.  He sought treatment at a 
military medical facility and was told that the numbness in 
his left leg was due to his plantar fasciitis.

In connection with his claim, the Veteran has submitted a 
February 1988 "Report of Medical History" in which the 
Veteran marked "don't know" when queried regarding "foot 
trouble."  On the bottom of this report the Veteran wrote 
"problem was aggravated by time of wearing boots."  Also, 
the Veteran has submitted service treatment records (STRs) 
showing a November 1984 left foot fracture.  Private 
treatment records dated in July 2004 show a diagnosis of 
plantar fasciitis.  The Board notes that the Veteran is 
currently service-connected for status-post left foot crush 
injury (10 percent disabling).    

Unfortunately, while the Veteran has submitted copies of some 
STRs, his complete STRs are not of record.  A May 2000 
negative response for the Veteran's STRs notes "there are no 
records at Code 13 for this person.  If you make another PIES 
request, and address it yourself to Code 11, it will go 
through DPRIS and any imaged records that are available will 
be furnished in response to your request.  Be careful not to 
use PIES request codes that are invalid for DPRIS use."  
Thus, it appears that the RO may not have made all possible 
search attempts.

Also, while the Veteran was afforded a VA examination in May 
2005 regarding his left foot crush injury, the examiner did 
not comment on the Veteran's plantar fasciitis.  
Specifically, the May 2005 VA examiner did not comment on 
whether the Veteran continues to have a diagnosis of plantar 
fasciitis and, if so, whether this disorder was incurred 
during the Veteran's military service or is secondary to the 
Veteran's service-connected left foot crush injury.  
Therefore, the Board finds that the Veteran should be 
afforded a VA examination.  38 C.F.R. § 3.159(c)(4) (2008).    

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should make another attempt 
to obtain the Veteran's STRs by making a 
second PIES request to "Code 11."  If 
the STRs prove once again to be 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims file.  

2.  After completion of the foregoing, 
the AMC/RO should schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed plantar 
fasciitis.  The claims file should be 
made available to the examiner for review 
and the examiner should indicate in the 
examination report that the Veteran's 
claims file was reviewed in conjunction 
with the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

The examiner should specifically review 
the Veteran's available service treatment 
records (including any newly obtained 
records) as well as his private treatment 
records showing a diagnosis of plantar 
fasciitis in July 2004.  

Based on the examination and review of 
the record, the examiner should indicate 
whether the Veteran currently has plantar 
fasciitis.  If so, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
currently diagnosed plantar fasciitis is 
related to his active military service, 
to include as secondary to the service-
connected left foot crush injury.  All 
findings, and the rationale therefore, 
should be set forth in a clear and 
logical manner on the examination report.  

3.  After all development is complete, 
the AMC/RO should review the evidence in 
its entirety and enter its determination 
as to whether service connection is 
warranted.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




